Exhibit 10.2
RESTRICTED STOCK UNIT AWARD AGREEMENT

                              Name of Employee:    
 
                          No. of Performance Units (Restricted Stock Units)
Granted:     Date of Grant:                
Vesting Schedule:
             
 
             
 
  Vesting Date*     No. of Restricted Stock Units Which Become Vested    
 
  [    ]     [    ]    
 
                          *All Restricted Stock Units subject to this Agreement
are subject to accelerated vesting as described in Section 3 below.            
 

     THIS AGREEMENT is entered into and effective as of [    ] (the “Date of
Grant” ), by and between Nash-Finch Company (the “Company” ) and you, [    ].
     In accordance with a Letter Agreement between you and the Company dated
[    ], you are to receive an award of Performance Units (referred to in this
Agreement as “Restricted Stock Units”) on the terms and conditions contained in
this Agreement and the Nash-Finch Company 2000 Stock Incentive Plan, as amended
(the “Plan” ). Each capitalized term used but not defined in this Agreement
shall have the meaning assigned to that term in the Plan.
     The parties hereto agree as follows:
1. Grant of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to you the number of
Restricted Stock Units specified at the beginning of this Agreement (the
“Award”). The Restricted Stock Units subject to this Award will be reflected in
a book account (the “Account”) maintained by the Company, and will be settled in
shares of Common Stock.
2. Normal Vesting. Subject to Section 3, if you remain continuously employed by
the Company, then the Restricted Stock Units will vest as specified in the
Vesting Schedule at the beginning of this Agreement. Upon the vesting of any
Restricted Stock Units, such Restricted Stock Units will no longer be subject to
forfeiture as provided in Section 5 and will be settled as provided in
Section 4.
3. Accelerated Vesting. Restricted Stock Units then outstanding will vest
immediately and in full upon (i) a Change in Control so long as (a) you have
been continuously employed by the Company through the date immediately prior to
the occurrence of the Change in Control and (b) the grant has been outstanding
for at least six months ; or (ii) the termination of your employment with the
Company due to death or Disability. If your employment is terminated by the
Company without cause, a pro rata portion of the Restricted Stock Units then
outstanding and credited to your Account will immediately vest, such portion to
be determined by multiplying the number of Restricted Stock Units then
outstanding and credited to your account by a fraction whose numerator is the
number of whole months between the Date of Grant and the termination date of
your employment, and whose denominator is 60.
4. Settlement of Vested Restricted Stock Units. Within ninety (90) days
following any vesting date, the Company shall distribute to you, in full
settlement of all Restricted Stock Units in your Account that vested on such
vesting date, one share of Common Stock for each Restricted Stock Unit; provided
that, by

 



--------------------------------------------------------------------------------



 



submitting a written election no later than the thirtieth day following the Date
of Grant, you may elect to defer the settlement of any Restricted Stock Units to
a specified date following the vesting date. For purposes of such settlement,
the number of Restricted Stock Units will be rounded to the nearest whole
Restricted Stock Unit, with any fractional Restricted Stock Unit less than 0.5
disregarded.
5. Forfeiture. If your employment with the Company ends for any reason other
than those specified in Section 3, all outstanding Restricted Stock Units then
credited to your Account that have not vested will be terminated and forfeited.
If your employment is terminated by the Company without cause, all Restricted
Stock Units then credited to your account other than the pro rata portion whose
vesting is accelerated as provided in Section 3 will be terminated and
forfeited.
6. Dividends and Other Distributions.
     6.1 Dividends Payable Other than in Common Stock. If the payment date for a
dividend declared by the Board and payable in cash or in property other than
cash or Common Stock occurs prior to the date your Restricted Stock Units are
settled, you will be granted additional Restricted Stock Units pursuant to this
Section 6.1. As of such dividend payment date, you will have credited to your
Account that number of additional Restricted Stock Units determined according to
the following formula:

     
Dividend value per share x Number of Restricted Stock Units
         
Fair Market Value
   

For purposes of this formula:

  •   “Dividend value per share” means the amount of the cash dividend (or the
per share value of any dividend payable in property other than cash) declared
per share of Common Stock for the applicable payment date;     •   “Number of
Restricted Stock Units” means the aggregate number of Restricted Stock Units
credited to your Account as of the applicable dividend record date; and     •  
“Fair Market Value” means the Fair Market Value of a share of Common Stock on
the applicable dividend payment date.

     6.2 Dividends in Common Stock. If the payment date for a dividend declared
by the Company’s Board and payable in Common Stock occurs prior to the date your
Restricted Stock Units are settled, you will be granted additional Restricted
Stock Units pursuant to this Section 6.2. As of such dividend payment date, you
will have credited to your Account that number of additional Restricted Stock
Units determined by multiplying the aggregate number of Restricted Stock Units
credited to your Account as of the applicable dividend record date by the number
of shares of Common Stock payable as a dividend on each outstanding share of
Common Stock in connection with such dividend declaration.
     6.3 Treatment of Additional Restricted Stock Units. Any additional
Restricted Stock Units granted under Sections 6.1 or 6.2 are subject to the
terms and conditions of this Agreement and the Plan, and specifically will vest
and be settled, or forfeited, to the extent and at the time that the underlying
Restricted Stock Units to which such additional Restricted Stock Units relate
are subject to vesting, settlement or forfeiture hereunder.
     6.4 Adjustments to Awards. If any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
similar change in the corporate structure or shares of the Company occurs, the
Board, in order to prevent dilution or enlargement of your rights, will make
appropriate adjustment (which determination will be conclusive) in the number of
Restricted Stock Units credited to your Account and/or as to the number and kind
of securities or other property (including cash) subject to the Restricted Stock
Units; provided, however, that any such securities or other property
distributable with respect to the

 



--------------------------------------------------------------------------------



 



Restricted Stock Units shall be, unless otherwise determined by the Board,
distributed to you in the manner described in Section 4 and shall, together with
the Restricted Stock Units, otherwise be subject to the provisions of Sections 3
and 5 and the other terms and conditions of this Agreement.
7. Beneficiary Designation.
     You shall have the right, at any time, to designate any person or persons
as beneficiary or beneficiaries to receive your Restricted Stock Units upon your
death. In the event of your death, settlement of such Restricted Stock Units
will be made to such beneficiary or beneficiaries. You shall have the right to
change your beneficiary designation at any time. Each beneficiary designation
shall become effective only when filed in writing with the Company during your
life on a form prescribed by or approved by the Company. If you fail to
designate a beneficiary as provided above, or if all designated beneficiaries
die before you, then the beneficiary shall be your estate.
8. Miscellaneous.
     8.1 Employment with the Company. Any references in this Agreement to
employment with or by the Company shall be deemed to include employment with the
Company or any parent or subsidiary corporation thereof.
     8.2 Code Section 409A. This grant is intended to comply with the provisions
of Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”). Notwithstanding
anything to the contrary in this Agreement, if any distribution to you hereunder
is subject to the requirements of Section 409A(a)(2)(B)(i) of the Code, then
such distribution will be suspended and not made until after the six-month
anniversary of the applicable termination date (or, if earlier, upon the date of
your death). Any distribution that was otherwise distributable during the
six-month suspension period referred to in the preceding sentence will be made
as soon as administratively practicable following the six-month anniversary of
the applicable termination date. The parties agree that other appropriate
modifications shall be made to the Agreement as necessary for any deferred
compensation provided under the Agreement to satisfy the requirements of
Sections 409A(a)(2), (3) and (4) of the Code (including current and future
guidance issued by the Department of Treasury and/or Internal Revenue Service).
To the extent that any provision of this Agreement fails to satisfy those
requirements, the provision shall be applied in operation in a manner that, in
the good-faith opinion of the Company, brings the provision into compliance with
those requirements while preserving as closely as possible the original intent
of the provision and the value of the Agreement to you. The Company (including
any successor) shall propose subsequent amendments to this Agreement to you if
and as necessary to conform the terms of the Agreement to any such operational
modifications.
     8.3 Relationship to Plan and Other Agreements. The Restricted Stock Units
subject to this Agreement have been granted under, and are subject to the terms
of, the Plan. The provisions of this Agreement will be interpreted so as to be
consistent with the terms of the Plan, and any ambiguities in this Agreement
will be interpreted by reference to the Plan. If any provision of this Agreement
is in conflict with the terms of the Plan, the terms of the Plan will prevail.
To the extent any provision of any other agreement between the Company and you
limits, qualifies or is inconsistent with any provision of this Agreement, then
for purposes of this Agreement, the provision of this Agreement will control and
such provision of such other agreement will be deemed to have been superseded,
as if such other agreement had been amended to the extent necessary to
accomplish such purpose.
     8.4 Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties hereto.
     8.5 Governing Law. This Agreement and all rights and obligations hereunder
shall be construed in accordance with the Plan and governed by the laws of the
State of Minnesota, without regard to conflicts of laws provisions. Any legal
proceeding related to this Award or Agreement will be brought

 



--------------------------------------------------------------------------------



 



in an appropriate Minnesota court, and the parties hereto consent to the
exclusive jurisdiction of the court for this purpose.
     8.6 Amendment and Waiver. Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.
The parties hereto have executed this Agreement effective the day and year first
written above.

                 
NASH-FINCH COMPANY
      EXECUTIVE:
 
               
 
               
By:
          By:    
 
               
 
  Alec C. Covington       [    ]
 
  President and Chief Executive Officer        

 